DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Regan et al. (US Patent 8,966,775; IDS dated 02/12/2020 US Patent Cite No. 2; hereinafter Regan).
With regards to claim 5, Regan teaches a method for automatically drawing a bite line on a shoe upper (FIG. 6) comprising:
accessing from a computing device (105; FIG. 1; col. 2, lines 55-65) a digital set of data representing a digital bite line (step 640; col. 5, lines 40-50);
utilizing a robotic arm (100) to support a marking instrument (150; FIG. 1);
actuating the robotic arm to physically mark on the shoe upper a bite line (step 630; col. 5, lines 30-39, the physical bite line representing the digital set of data (col. 5, lines 45-50);
maintaining an angle between the marking instrument and a surface of the shoe upper (FIG. 1 shows 150 is at an angle between the shoe upper 112).
in the range of 45 degrees to 75 degrees between the marking instrument and a surface of the shoe upper.  
It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").  In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")  In this particular case, the angle between the marking instrument and the surface of the shoe upper is at least dependent on the shape of the shoe upper, the type of tip 201 of the marking instrument 150, and how a user positioning the tip 201 relative to the shoe upper (FIG. 3, col. 4, lines 43-52).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to find the optimum angle(s) of the marking instrument and a surface of the shoe upper as taught by Regan including maintaining the angle in the range of 45-75 degrees with reasonable expectation of marking the shoe upper as originally intended.
With regards to claim 6, Regan teaches the method of claim 5 wherein the angle of engagement between the marking instrument and the shoe upper is maintained in the range of 55 degrees to 65 degrees (find the optimum angle(s) of the marking instrument and a surface of the shoe upper as taught by Regan including maintaining the angle in the range of 55-65 degrees with reasonable expectation of marking the shoe upper as originally intended).
With regards to claim 7, Regan teaches the method of claim 6 wherein the angle of engagement between the marking instrument and the shoe upper is maintained at 60 degrees (find the optimum angle of the marking instrument and a surface of the shoe upper as taught by Regan including maintaining the angle at 60 degrees with reasonable expectation of marking the shoe upper as originally intended).
With regards to claim 8, Regan teaches the method of claim 5, further comprising: changing between a permanent marking instrument and a temporary marking instrument (col. 3, line 61 to col. 4, line 12).
With regards to claim 9, Regan teaches the method of claim 5 wherein the angle between the marking instrument (150) and the surface of the shoe upper (112) is positioned so that a non-marking end of the marking instrument (end of 150 attached at 149; FIG. 1) leads a marking end (end with tip 201) of the marking instrument (150) as the marking instrument is moved by the robotic arm in the direction of travel about the shoe upper (the marking instrument 150 is attached at 149, when the robotic arms move, 149 would lead the stylus and subsequently the tip 201).
With regards to claim 21, Regan teaches a method for automatically drawing a bite line on a shoe upper (FIG. 6) comprising:
generating a digital set of data representing a digital bite line (620; FIG. 6; col. 5, lines 28-30);
storing the digital set of data in a computing device (105; col. 2, lines 60-65);
coupling a shoe upper (112) to a last (120) to create a lasted shoe upper (col. 3, lines 28-38);
marking a bite line on the lasted shoe upper by:
accessing from a computing device (105; FIG. 1; col. 2, lines 55-65) a digital set of data representing a digital bite line (step 620; col. 5, lines 40-50);
utilizing a robotic arm (100) to support a marking instrument (150; FIG. 1)
actuating the robotic arm to physically mark on the shoe upper a bite line (step 630; col. 5, lines 30-39), the physical bite line representing the digital set of data (col. 5, lines 45-50);
maintaining an angle between the marking instrument and a surface of the shoe upper (FIG. 1 shows 150 is at an angle between the shoe upper 112); and
after marking the bite line on the lasted shoe upper (col. 4, lines 3-12), coupling a shoe bottom unit (114) to the shoe upper (112; col. 4, lines 28-35).
However, Regan is silent regarding (italicized portion highlights limitation not taught) the method comprising maintaining an angle in the range of 45 degrees to 75 degrees between the marking instrument and a surface of the shoe upper.  
It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").  In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")  In this particular case, the angle between the marking instrument and the surface of the shoe upper is at least dependent on the shape of the shoe upper, the type of tip 201 of the marking instrument 150, and how a user positioning the tip 201 relative to the shoe upper (FIG. 3, col. 4, lines 43-52).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to find the optimum angle(s) of the marking instrument and a surface of the shoe upper as taught by Regan including maintaining the angle in the range of 45-75 degrees with reasonable expectation of marking the shoe upper as originally intended.


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Regan et al. (US Patent 8,966,775; IDS dated 02/12/2020 US Patent Cite No. 2; hereinafter Regan) in view of Non-Patent Literature (ahouokul, “Spring loaded CNC Penholder for Rapidograph technical pens”, http://www.instructables.com/id/Spring-loaded-CNC-Penholder-for-Rapidograph-techni/, Published July 10, 2014; hereinafter NPL).
With regards to claim 10, Regan teaches the method of claim 5.  However, Regan is silent regarding the method wherein the marking instrument is movable with respect to a distal end of the robotic arm.
NPL teaches a method of making a pen holder (features 1 and 2 of image on page 3) wherein the marking instrument (feature 3 of image on page 3) is movable relative to the holder (page 4).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the pen holder as taught by NPL to hold the stylus 150 of Regan while attached at feature 149 (FIG. 1, Regan) in order to “not changing the lineweight with altering pressures on the pen” (page 2; NPL). 
With regards to claim 11, Regan, in view of NPL, teaches the method of claim 10 wherein the marking instrument (150; Regan) is biased (via spring loaded holder of NPL) towards the surface of the shoe upper (112; Regan) so that the marking instrument (150; Regan) maintains contact with the surface of the shoe upper as the robotic arm (100; Regan) moves around the upper.



Response to Arguments
Applicant's arguments filed 06/14/2021 have been fully considered but they are not persuasive. 
With respect to the remarks on page 8, Applicant argues that the claims of the present case are directed to a process for marking a bite line on a shoe upper, not for generating a digital bite line.  Rather, the claimed process marks a bite line on a shoe upper based on previously generated data representing a digital bite line.  Thus, Regan does not teach or suggest at least “accessing from a computing device a digital set of data representing a digital bite line” and “actuating the robotic arm to physically mark on the shoe upper a bite line, the physical bite line representing the digital set of data”.  Regan does not access a digital set of data on a computing device, but instead generates the digital set of data and stores it for later use.  Regan also does not physically mark a bite line on the shoe upper based on the digital set of data.
The Examiner respectfully disagrees with Applicant’s argument because Regan does teach the claimed invention, not necessarily the disclosed invention. It is noted that the current claim language does not restrict the sequence of the method as claimed.  Therefore, Regan is considered to teach the claimed limitation of “accessing from a computing device a digital set of data representing a digital bite line” because Regan explicitly teaches accessing the digital set of data representing a digital bite line for application of adhesive (col. 5, lines 45-50).  Furthermore, Regan may also imply that the claimed limitation in steps 620 and 630 of FIG. 6 (col. 5, lines 28-32) by first generating a digital bite line (step 620) followed by generating “a limited visibility bite line” (step 630).  With respect to the second limitation of “actuating the robotic arm to physically mark on the shoe upper a bite line, the physical bite line representing the digital set of data”, Regan does teach actuating the robotic arm to physically mark in step 630, although the actuation may be performed manually via the robotic arm 100.  Furthermore Regan teaches the physical bite line representing the digital set of data as obvious by step 620 and step 640 (col. 5, lines 18-56).  In conclusion, it is suggested that Applicant further amend the claim to further clarify the claimed invention such that the claimed invention reflects the disclosed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID GRAY can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853